FILED
                           NOT FOR PUBLICATION                                 JAN 10 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RAYMOND VAUGHT,                                  No. 09-17561

              Plaintiff - Appellant,             D.C. No. 2:05-CV-00718-DGC

  v.
                                                 MEMORANDUM*
SCOTTSDALE HEALTHCARE
CORPORATION HEALTH PLAN,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                     Argued and Submitted December 8, 2010
                            San Francisco, California

Before: HUG, D.W. NELSON, and McKEOWN, Circuit Judges.

       Raymond Vaught appeals the district court’s judgment that the Scottsdale

Healthcare Corporation Health Plan (the “Plan”) properly denied his claim for

medical expenses under a provision excluding coverage of accidents related to

driving under the influence of alcohol or drugs (the “DUI Provision”). The district


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
court’s decision was based on the administrative record, but also noted that the

court had previously determined that the introduction of extrinsic evidence was

appropriate under Mongeluzo v. Baxter Travenol Long Term Disability Benefit

Plan, 46 F.3d 938, 943-44 (9th Cir. 1995). We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s choice and application of the

standard of review to decisions by fiduciaries of an employee benefit plan subject

to the Employee Retirement Income Security Act (“ERISA”), and for clear error

the district court’s underlying findings of fact. Abatie v. Alta Health & Life Ins.

Co., 458 F.3d 955, 962 (9th Cir. 2006) (en banc) (citations omitted). We also

review de novo the district court’s legal conclusions in interpreting provisions of

an ERISA benefit plan. Metro. Life Ins. Co. v. Parker, 436 F.3d 1109, 1113 (9th

Cir. 2006) (citations omitted).

      For the reasons stated in its well-crafted order, the district court properly

interpreted the DUI Provision in Vaught’s favor to exclude coverage of accidents

related to driving while legally intoxicated; found that Vaught, whose whole blood

alcohol level was almost three times the state’s legal limit, was legally intoxicated

at the time of his motorcycle accident; and determined after de novo review that

the Plan’s denial of Vaught’s medical expenses was proper.

      AFFIRMED.


                                          2                                     09-17561